OPINION — AG — ** ELECTION — BONDS — SCHOOL IMPROVEMENT ** THE QUESTION OF WHETHER OR NOT AN ELECTION SHALL BE CALLED TO VOTE UPON THE ISSUANCE OF COUNTY SEPARATE SCHOOL IMPROVEMENT BONDS IS A QUESTION TO BE DETERMINED SOLEY AND EXCLUSIVELY BY THE BOARD OF COUNTY COMMISSIONERS; THAT THE BOARD OF EDUCATION (SCHOOL BOARD) OF AN INDEPENDENT SCHOOL DISTRICT IN WHICH SEPARATE SCHOOL IMPROVEMENTS ARE TO BE MADE (AND NOT THE BOARD OF COUNTY COMMISSIONERS) HAS THE SOLE AND EXCLUSIVE AUTHORITY TO DETERMINE WHERE, AND AT WHAT SCHOOLS, IN SUCH INDEPENDENT SCHOOL DISTRICT THE IMPROVEMENTS TO BE PAID FOR SUCH PROCEEDS WILL BE MADE; AND THAT WHETHER OR NOT THE BOARD OF COUNTY COMMISSIONERS CAN BE COMPELLED, BY A MANDAMUS ACTION, TO CALL AN ELECTION TO VOTE ON THE ISSUANCE OF COUNTY SEPARATE SCHOOL IMPROVEMENTS BONDS IS A QUESTION THAT MUST NECESSARILY BE DETERMINED BY THE COURT IN WHICH SUCH ACTION IS COMMENCED, AND IS NOT A QUESTION THAT CAN PROPERLY BE DETERMINED BY THE A.G. (SCHOOL DISTRICT, IMPROVEMENT BONDS, ELECTION, AUTHORITY) CITE: 70 O.S. 15-7 [70-15-7], 70 O.S. 15-8 [70-15-8] 70 O.S. 15-13 [70-15-13] (J. H. JOHNSON) ** NOTE ** THESE STATUTES HAVE BEEN REPEALED.